286 F.2d 823
109 U.S.App.D.C. 266
Marie SAUNDERS, Appellant,v.UNITED STATES of America, Appellee.
No. 16022.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 17, 1961.Decided Jan. 26, 1961.

Mr. J. E. Bindeman, Washington, D.C.  (appointed by this Court) for appellant.
Mr. Daniel J. McTague, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty. and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.  Mr. Frank Q. Nebeker, Asst. U.S. Atty., also entered an appearance for appellee.
Before Mr. Justice REED, retired,1 WILBUR K. MILLER, Chief Judge, and BURGER, Circuit Judge.
PER CURIAM.


1
Having been convicted of violating the narcotics statutes, Marie Saunders appeals.  We have examined her assignments of prejudicial error and find them without substance.


2
Affirmed.



1
 Sitting by designation pursuant to Sec. 294(a), Title 28 U.S.C